Exhibit UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF TEXAS DALLAS DIVISION In re AFFILIATED COMPUTER SERVICES DERIVATIVE LITIGATION § § § Master File No. 3:06-cv-1110-O This Document Relates To: § § § ALL ACTIONS. § § SUMMARY NOTICE OF PROPOSED SETTLEMENT OF DERIVATIVE ACTION TO: ALL PERSONS AND ENTITIES WHO HELD THE COMMON STOCK OF AFFILIATED COMPUTER SERVICES, INC. (“ACS” OR THE “COMPANY”) AS OF MAY7, 2009 (“CURRENT ACS SHAREHOLDERS”) PLEASE READ THIS NOTICE CAREFULLY.YOUR RIGHTS WILL BE AFFECTED BY A DERIVATIVE ACTION LAWSUIT PENDING IN THIS COURT. YOU ARE HEREBY NOTIFIED, pursuant to Rule 23.1 of the Federal Rules of Civil Procedures and an Order of the United States District Court for the Northern District of Texas (the “Court”):(i)of the pendency of this action (the “Federal Action”) as a derivative action on behalf of ACS; and (ii)that a Settlement for $30 million in cash for the benefit of ACS has been reached, which is memorialized in a Stipulation of Settlement filed with the Court. A hearing will be held before the Honorable Reed C. O’Connor on Friday, June19, 2009, at 9:30a.m., at the United States Courthouse, Northern District of Texas, 1100 Commerce Street, Room1504, Dallas, Texas, 75242 (i)to determine whether the proposed Settlement should be approved by the Court as fair, reasonable, and adequate; and (ii)to determine whether the Released Claims against Defendants and other Released Persons should be dismissed with prejudice (“Settlement Hearing”). IF YOU ARE A CURRENT ACS SHAREHOLDER, YOUR RIGHTS WILL BE AFFECTED BY THE PENDING ACTION AND THE SETTLEMENT.If you would like to view full versions of the Stipulation of Settlement and supporting exhibits, you may view them on ACS’s corporate website at www.acs-inc.com. This notice contains only a summary of the terms of the Settlement.For a more detailed statement of the matters involved in the Federal Action, reference is made to the Stipulation, which may be inspected at the Office of the Clerk, 1100 Commerce St., Room1452, Dallas, TX 75242, during business hours of each business day. SUMMARY
